NO. 07-03-0172-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL E

                                   JUNE 6, 2003
                          ______________________________

                                    JIMMY BARELA,

                                                        Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 45,848-D; HON. DON EMERSON, PRESIDING
                        _______________________________

Before QUINN and CAMPBELL, JJ., and BOYD, S.J.1

                            ON ABATEMENT AND REMAND

       Appellant Jimmy Barela appeals from a judgment convicting him of assault on a

public servant. The clerk’s record is due in this cause, and an extension of the applicable

deadline was sought. To justify the extension, the district clerk represented that appellant

has failed to pay or make arrangements to pay for the record. Nothing of record appears

showing the appellant is indigent and entitled to a free record.



       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
       Accordingly, we now abate this appeal and remand the cause to the 320th District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to a free appellate record and to
       appointed counsel on appeal due to his indigency.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its hearing on this matter, and 3) cause to be developed

a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record with the clerk of this court on or before July 3, 2003. Should further time be needed

by the trial court to perform these tasks, then same must be requested before July 3, 2003.

Finally, if the trial court determines that appellant is entitled to appointed counsel and has

no counsel, it must appoint counsel to appellant and inform this court of the name,

address, and state bar number of the appointed counsel.

       It is so ordered.

                                                    Per Curiam



Do not publish.


                                              2